FILED
IN CLERK'S OFFICE
U.S. DISTRICT COURT E.D.N.Y.

4
UNITED STATES DISTRICT COURT SEP 11 2020 *
EASTERN DISTRICT OF NEW YORK LONG ISLAND OFFICE
ILDAR GIMADIEV COMPLAINT
- FOR DECLARATORY AND
Plaintiff, INJUNCTIVE RELIEF

V.

ALEX M. AZAR, Il, Secretary, United States
Department of Health and Human Services;
ROBERT R. REDFIELD, MD, Director, Centers
For Disease, Control and Prevention; MARTIN
S. CETRON, MD, Director, Division of Global
Migration and Quarantine, National Center for
Emerging and Zoonotic Infectious Diseases,
Centers for Disease Contro! and Prevention;
CLIVE M. BROWN, MBBS, MPH, MSc,
DTM&H (London), Chief, Quarantine and
Border Health Services Branch, Division of
Global Migration and Quarantine, National
Center for Emerging and Zoonotic Infectious
Diseases, Centers for Disease Control and
Prevention, STEPHANIE MICHEL, Quarantine
Officer, Quarantine and Border Health Services
Branch, Division of Global Migration and
Quarantine, National Center for Emerging

And Zoonotic Infectious Diseases, Centers for
Disease Control and Prevention, and U.S
CUSTOMS AND BORDER PROTECTION,

Defendants.

 

 

CV-20 4248

BLOCK, J.

MANN, CH. M.J.

SEPTEMBER 11, 2020

COMES NOW, plaintiff Ildar Gimadiev and files his Complaint against ALEX M.

AZAR, Il, Secretary, United States Department of Health and Human Services;

ROBERT R. REDFIELD, MD, Director, Centers For Disease, Control and Prevention;

 

 
MARTIN S. CETRON, MD, Director, Division of Global Migration and Quarantine,
National Center for Emerging and Zoonotic Infectious Diseases, Centers for Disease
Control and Prevention; CLIVE M. BROWN, MBBS, MPH, MSc, DTM&H (London),
Chief, Quarantine and Border Health Services Branch, Division of Global Migration and
Quarantine, National Center for Emerging and Zoonotic Infectious Diseases, Centers for
Disease Control and Prevention; STEPHANIE MICHEL, Quarantine Officer, Quarantine
and Border Health Services Branch, Division of Global Migration and Quarantine,
National Center for Emerging And Zoonotic Infectious Diseases, Centers for Disease

Control and Prevention.

PRELIMINARY STATEMENT

1. This is an action for declaratory judgment and injunctive relief pursuant to 28
U.S.C.A. §§ 2201 and 2202 and is brought for the purpose of determining a question
of actual controversy between the parties as more fully appears below, in violation of
plaintiff's rights under the Fourth and Fourteenth Amendment to the United States

Constitution.

2. Plaintiff seeks a declaratory judgment that the defendants’ action in denying entry of
plaintiff's eleven dogs is illegal, null and void, and of no effect and defendants be
temporarily and permanently enjoined from denying entry to plaintiff's dogs on the

basis of the proceedings complained of herein.

3. Plaintiff is a resident of the City of New York and likely to bring dogs into the United
States through JFK Airport in the future. Additionally, since the beginning of the

COVID pandemic, the CDC has refused entry of dogs at JFK Airport and exported
2

 

 
them on the same basis as its denial of plaintiff's dogs, that being perceived errors in
paperwork. Accordingly, there is a credible threat of future denials of entry of dogs
pursuant to defendants’ enforcement of 28 C.F.R. § 71.51 and thus plaintiffs claim is

one that is distinctly ‘capable of repetition, yet evading review.”!

JURISDICTION AND VENUE

. This Court has jurisdiction over plaintiffs’ claims for declaratory relief by virtue of 5
U.S.C. § 704, 28 U.S.C. §§ 1331 and 2201(a).and 28 U.S.C. § 2412.
. Venue is conferred pursuant to 28 U.S.C. §§ 1391(b)(2) and 1391(e)(1)(B), as the

events giving rise to this action occurred in the Eastern District of New York.
PARTIES

. Plaintiff, IIdar Gimadiev, is a citizen of the United States, and resides at 98-40 57"
Avenue, Apt. 14E, Corona, County of Queens, City and State of New York and is the
owner of eleven (11) dogs which were denied entry to the United States by the
defendants.

. Defendant, Alex M. Azar II (hereinafter Azar), is the Secretary of the United States
Department of Health and Human Services, and, as such, is the official charged with
oversight of the Centers for Disease Control and Prevention. Defendant maintains
his offices as Secretary in the District of Columbia.

. Defendant, Robert R. Redfield, MD (hereinafter Redfield), is the Director of the

Centers for Disease Control and Prevention, a subdivision of the United States

 

1 Gerstein v. Pugh, 420 U.S. 103, 95 S.Ct. 854 (1975).

3

 
Department of Health and Human Services, and, as such, is the official charged with
oversight of the Division of Global Migration and Quarantine, National Center for
Emerging and Zoonotic Infectious Diseases. Defendant maintains his offices as
Director in Atlanta, GA.

9. Defendant, Martin S. Cetron, MD (hereinafter Cetron), is the Director of the Division
of Global Migration and Quarantine, National Center for Emerging and Zoonotic
Infectious Diseases, a subdivision of the Centers for Disease Control and
Prevention, and, as such, is the official charged with oversight of the Quarantine and
Border Health Services Branch, a subdivision of the Division of Global Migration and
Quarantine, National Center for Emerging and Zoonotic Infectious Diseases, and, as
such, is the official charged with oversight of the Quarantine and Border Health
Services Branch, and the individual responsible for the denial of the appeal filed by
plaintiff on September 9, 2020 regarding the Denial of Entry issued by defendant
Clive M. Brown on September 9, 2020. Defendant maintains his offices as Director
in Atlanta, GA.

10. Defendant, Clive M. Brown, MBBS, MPH, MSc, DTM&H (London) (hereinafter
Brown), is the Chief of the Quarantine and Border Health Services Branch, a
subdivision of the Division of Global Migration and Quarantine, National Center for
Emerging and Zoonotic Infectious Diseases, and, as such, is the official charged
with oversight of the Quarantine Officers employed by the Quarantine and Border
Health Services Branch and the individual responsible for issuing the Denial of Entry
for the Plaintiff's dogs on September 9, 2020, based upon the seizure of defendant's

dogs by defendant Stephanie Michel on September 8, 2020. Defendant maintains
4

 

 

 
his offices as Chief in Atlanta, GA.

11.Defendant, Stephanie Michel (hereinafter Michel), is a Quarantine Officer employed
by the Quarantine and Border Health Services Branch, a subdivision of the Division
of Global Migration and Quarantine, National Center for Emerging and Zoonotic
Infectious Diseases, and, as such, is the official charged with enforcing 42 C.F.R. §
71.51 and responsible for the seizure of plaintiff's dogs. Defendant maintains her
offices in Queens, NY.

12.Defendant, U. S. Customs Service, now known as the U.S. Customs and Border
Protection (hereinafter Customs) is a subdivision of the U.S. Department of
Homeland Security and the agency charged with detaining plaintiffs dogs pending
exportation and has custody of such dogs pursuant to 42 C.F.R. § 71.51(g).
Defendant maintains offices for this purpose in Queens, NY.

FACTS

13.On September 8, 2020 the plaintiff arrived on flight number SU102 from Moscow
(SVO) to New York City (JFK) with eleven dogs, four in one soft carrier which he
carried in the airplane cabin and seven dogs in separate hard carrier-crates located
in the airplane luggage section.

14.Upon deplaning, plaintiff retrieved the seven dogs in hard carrier-crates before
proceeding to Customs for clearance.

15.Pursuant to Customs’ procedures, plaintiff first brought the four dogs all contained in
the soft carrier and then brought each of the other seven dogs in their individual hard
carrier-crates, one by one, from the luggage carousel to the Customs counter. As

plaintiff brought each dog, he presented Customs with the veterinarian dog passport,
5

 
the rabies certificate and the entry number from the Customs broker for that dog.

16.While one Customs officers was processing and closing entries for a dog, another
officer was scanning the documents for that dog for transmission to the CDC
representative working remotely.

17. As the Customs officer closed the entries clearing all of the four dogs in the soft
carrier and each of the first six dogs in the hard carrier-crates, the plaintiff was
permitted to remove each respective dog (along with its crate) outside the restricted
area of the terminal in order to be loaded into plaintiff's vehicle.

18. Plaintiff removed these ten dogs and returned to process clearing the last crated
dog. At this time, a Customs officer (believed to be CBP Officer Sylvester Snell)
told the plaintiff he had received a phone call from the CDC Quarantine officer
(believed to be defendant Stephanie Michel) and they were seizing all of the dogs to
be held pending further action by the CDC.

19. All of the dogs were then brought back to the Customs counter by the Customs
officer and remanded to the custody of Customs Officer Snell.

20. Plaintiff was given a post entry paper (a copy of which is annexed hereto as Exhibit
1) and instructed to wait for an official letter from the CDC.

21. At approximately 3:45 pm the following day (September 9, 2020), plaintiff received
a Denial of Entry letter signed by defendant Brown (a copy of which is annexed
hereto as Exhibit 2). Immediately thereafter on September 9, 2020, plaintiff
submitted an appeal of this denial with supporting documents (copies of rabies
certificates with highlighted information) to the CDC in accordance with the

instructions on the CDC Denial of Entry Letter (a copy of the Appeal with the
6

 

 
supporting documentation is annexed hereto as Exhibit 3).

22. On September 10th at 3:12 pm, plaintiff emailed a request to the CDC in Atlanta
and to the CDC at JFK airport requesting a stay of removal for the 11 dogs. The
CDC never responded to the request other than an automated acknowledgment of
plaintiff's request.

23. Thereafter on September 10th at 4:55 pm, plaintiff received an email from the CDC
in Atlanta containing a denial of appeal letter signed by defendant Cetron. (a copy of
which is annexed hereto as Exhibit 4).

CLAIMS FOR RELIEF

24."[T]he touchstone of due process is protection of the individual against arbitrary
action of government." County of Sacramento v. Lewis, 523 U.S. 833, 845, 118 S.Ct.
1708, 140 L.Ed.2d 1043 (1998) (quoting Wolff v. McDonnell, 418 U.S. 539, 558, 94
S.Ct. 2963, 41 L.Ed.2d 935 (1974)).
“Where, as here, there are no standards governing the exercise of the discretion
granted by the ordinance, the scheme permits and encourages an arbitrary and
discriminatory enforcement of the law. It furnishes a convenient tool for ‘harsh and
discriminatory enforcement by local prosecuting officials, against particular groups
deemed to merit their displeasure.’ Thornhill v. Alabama, 310 U.S. 88, 97,98, 60
S.Ct. 736, 742, 84 L.Ed. 1093.

injunctive Relief
25. Defendants’ enforcement of 42 C.F.R. § 71.51 violates plaintiffs constitutional and

civil rights because there are no standards for reviewing the required documentation

 
for a dog nor for implementing a denial of entry decision. This necessarily results in
arbitrary and capricious decisions.

26. The decision to deny entry is merely based upon a CDC agent's conjecture and gut
feelings concerning the veracity or legitimacy of rabies certificates and other
required documentation concerning a dog seeking entry.

27.In issuing the decision denying eniry, the defendants did not provide any specific
objections supporting their decision to which defendant could provide a remedy,
refute them or provide proof the decision lacks merit. The denial letter plaintiff
received dated September 8, 2020 stated the reasons for the denial of entry for all of
plaintiff's dogs was that “documeniation contains information that is inaccurate,
unverifiable, or is missing information” and “rabies vaccination certificate (singular)
was not provided (emphasis added) (See Exhibit 2).

28.Based on the foregoing, plaintiff was unable to identify any demonstrative objections
and therefore unable to appeal the decision in any meaningful manner.

29. Moreover, the process did not provide plaintiff an opportunity for a hearing at a
meaningful time to refute the defendants’ assumptions which were based upon the
agent’s conjecture as to their validity and not upon facts. This establishes that the
process of enforcement by the CDC is illusory and its decision could only be based
on erroneous and unproven assumptions.

30. If not enjoined by this Court, defendant and its agents, representatives and
employees will subject plaintiff to an illegal deprivation of his dogs, who will be

exported to Russia and likely face death upon their return.

 

 
31. This course of conduct has caused, and will continue to cause, plaintiff to suffer real
and immediate threat of irreparable injury, as a result of the existence, operation,
enforcement, and threat of enforcement of 42 C.F.R. § 71.51.

32. Immediate irreparable injury includes, but is not limited to, loss of property,
companionship, support, freedom, financial loss, and emotional injury.

33. Defendants are acting and threatening to act under color of state law to deprive
plaintiff of his constitutional rights.

34. Plaintiff has no plain, speedy and adequate remedy at law for such an injury.

35. The challenged enforcement of 42 C.F.R. § 71.51 violates the protections of the
Fourth and Fourteenth Amendmenis of the Constitution.

36. Accordingly, injunctive relief is appropriate.

Declaratory Relief

37. Plaintiff incorporates and realleges each and every allegation contained in the
preceding paragraphs of this Complaint.

38.An actual and immediate controversy exists between plaintiff and defendants as to
their respective legal rights and cuties.

39. Plaintiff contends the challenged enforcement of _ is unconstitutional because it
altogether fails to provide for a procedure which comports with the requirements of
due process.

40. The challenged enforcement of ine law violates the due process protections of the
Fourteenth Amendment of the U.S. Constitution and the mandates of the Fourth

Amendment as well.

 
41.Plaintiffs dogs have been seized, and their imminent exportation to Russia will likely
result in their deaths. Defendant Cetron is not an independent arbiter of this
controversy as he issued the final decision in this matter and is the superior ranking
official over defendants Brown and Michel, who originally determined and issued the
decision to deny entry.

42. Without a meaningful review by an independent arbiter and without providing plaintiff
with a clear statement of objections to the entry of his dogs and an opportunity to
either correct or supplement any perceived deficiencies or errors in the
documentation provided to the CDC, results in an unconstitutional enforcement of 42
C.F.R. § 71.51.

43. This is especially so when 42 C.F.R. § 71.51(c)(2)(iii) provides an alternative means
to allow dogs entering the country to enter, remain in the country and simply be
confined until it is vaccinated against rabies. The section of the statute reads as

follows:

If the dog is 3 months of age or older, it may be admitted, but must be
confined until it is vaccinated against rabies. The dog must be vaccinated
within 4 days after arrival at destination but no more than 10 days after
arrival at a U.S. port. It must be kept in confinement for at least 30 days
after the date of vaccination.

44. This alternative procedure does not require that any paperwork at the time of entry
be accepted and remains a reasonable solution in the instant dispute before the
Court.

45. Plaintiff is therefore entitled to a declaration of rights with respect to this controversy.

46. Without such a declaration, plaintiff will be uncertain of his rights and responsibilities

under the law.

10
47.Accordingly, declaratory relief pursuant to 28 U.S.C. § 2201 is appropriate.

VIOLATIONS AND CAUSES OF ACTION
FIRST CAUSE OF ACTION

Fourteenth Amendment to the United States Constitution

48. Paragraphs 1 through 47, inclusive, are incorporated herein under this First Cause
of Action with the same force and effect as if fully set forth at length herein.

49. The process provided by the defendants violates the plaintiff's rights to procedural
due process under the 14" Amendment to the U.S. Constitution by failing to provide
the minimum level of process due as annunciated by the U.S,. Supreme Court in
Mathews v. Eldridge, 424 U.S. 319, 335 (1976).

50. The process provided by the defendants violates the plaintiff's rights to procedural
due process under the 14‘? Amendment to the U.S. Constitution in that it is arbitrary
and capricious and fails to adequately set out the standards by which such
determinations must be made, leaving the determination solely to the whim of the
CDC Quarantine officer.

51.The process provided by the defendants violates the plaintiffs rights to procedural
due process under the 14!" Amendment to the U.S. Constitution in that the
Defendants have failed to provide even minimal guidelines pertaining to the

interpretation and enforcement of 42 C.F.R. § 7151.

11

 
SECOND CAUSE OF ACTION

Fourth Amendment to the United States Constitution

52. Paragraphs 1 through 51, inclusive, are incorporated herein under this First Cause
of Action with the same force and effect as if fully set forth at length herein.

53. The seizure by the defendants of the plaintiff's dogs was unreasonable and violates
the plaintiffs rights under the 4° Amendment to the U.S. Constitution in that, even
were the Court to accept that there was a defect in the dog’s paperwork, insofar as
the dogs were not ill and exhibited no signs of infection, 42 C.F.R. § 7151(c)(3)(iii)
provides a specific alternate method to permit entry of the dogs into the United
States, thus obviating the necessity for the seizure and/or the exportation of the
dogs.

54. In view of defendant's action, and plaintiff's contention that such action is illegal,
null and void, there is an actual controversy within the jurisdiction of this court, and
declaratory and injunctive relief will effectively adjudicate the rights of the parties.

55. Plaintiff has exhausted all available administrative remedies and has no adequate
remedy at law.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff seeks the following relief:

a. An Order enjoining and restraining the defendants from enforcing 42

C.F.R. § 7151:

12

 

 

 
b. Judgment be entered declaring that the denial of entry of plaintiff's dogs is
unlawful, null and void, and of no force and effect;

c. Defendants, as well as their officers, agents, employees, attorneys, and all
persons in active concert or participation with them, be permanently
enjoined from denying entry to plaintiff's dogs on the basis of the
proceedings complained of herein;

d. Defendants be ordered to grant entry to plaintiff's dogs forthwith, subject
to the alternative entry procedures of 42 C.F.R. § 7151 (c)(3)(iil);

e. The Court award attorney’s fees to the plaintiff in an amount to be
determined by the Court pursuant to the mandate of 28 U.S.C.A. § 2412;
and

f. Such other relief as may be equitable and just.

Dated this 11 day of September, 2020 at Huntington Station, New York.

PLAINTIFF,
By:

/s/ Richard Bruce Rosenthal
Richard Bruce Rosenthal
Federal Bar No. RB1834
545 E. Jericho Turnpike
Huntington Station, NY 11746
(t) 631-629-8111
(c) 516-319-0816
(f) 718-793-2791
richard@thedoglawyer.com

13

 
‘Case 1:20-cv-04248-FB-RLM Document1 Filed 09/11/20 Page 14 of 14 PagelD #: 14

14

/s/ Thompson Gould Page
Thompson Gould Page
Federal Bar No. TP5549
Thompson Gould Page, LLC
1 Linden Place, Suite 108
Hartford, CT 06106-1748
(t) 860-895-6644
(c) 860-983-7655
(f) 860-895-6672
thom@tpagelaw.com

Attorneys for Plaintiff

 
